Citation Nr: 1448503	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  12-14 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus, rated as 20 percent disabling from November 04, 2003 through March 24, 2014, and evaluated as 40 percent disabling as of March 25, 2014.

2.  Entitlement to an increased initial evaluation for left upper extremity neuropathy, rated as 10 percent disabling from July 28, 2009 through March 24, 2014, and evaluated as 20 percent disabling as of March 25, 2014.

3.  Entitlement to a combined disability rating in excess of 60 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to November 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin issued in April 2010 and November 2010.  The April 2010 rating decision granted service connection for left upper extremity neuropathy, and assigned an initial rating of 10 percent from July 28, 2009, and assigned a combined disability rating of 60 percent.  The November 2010 rating decision continued a 20 percent rating for diabetes mellitus. 

The Board remanded the Veteran's claims for additional development in January 2014.  Due to this development, in May 2014, the Veteran's evaluation for diabetes mellitus was increased to 40 percent disabling, effective March 25, 2014, the Veteran's evaluation for left upper extremity neuropathy was increased to 20 percent disabling, effective March 25, 2014, and the Veteran combined disability rating was determined to be 70 percent as of March 25, 2014.  Although higher ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned from the date of the award of service connection nor has the appellant withdrawn his appeal.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The AOJ substantially complied with all requested development, and the case has now been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268.  Unfortunately, the Board finds that the Veteran's claims require further development prior to adjudication by the Board.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the claims file, the Board notes that treatment records that could assist in establishing the Veteran's level of disability are not associated with the claims file.  Particularly, the Board notes that records from the VA Medical Center in Madison, Wisconsin from August 2011 report that the Veteran was moving to North Carolina and was going to establish treatment with the VA in that state.  This is supported by evidence in the file that indicates that the Veteran attended his most recent VA examination at the Durham VAMC and has had his claims file assigned to the Winston-Salem RO.  

The Board notes that the claims file does not contain record of any treatment between August 19, 2011 and the present, despite indication from the Veteran's March 2014 VA examination that the Veteran is receiving regular treatment for his service-connected conditions.  Accordingly, the AOJ should assist the Veteran in obtaining any outstanding VA medical records.  38 U.S.C.A § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159  (2012); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran (and his representative) and ask for information regarding any medical care providers who have provided treatment for his since August 2011.  The AOJ should then attempt to obtain and associate with the claims file any records identified that are not already associated with the claims file. 

The AOJ should specifically request medical records related to any treatment for diabetes mellitus and any related conditions, including neuropathy of the left upper extremity from any indicated VA Medical Centers since August 2011 and associate these records with the claims file.  If no treatment is indicated by the Veteran, records since August 2011 should be requested from the Durham VAMC.   

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. Following the above-directed development, and any other development deemed necessary, re-adjudicate all of the Veteran's claims.  Should the claims not be granted in their entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



